Title: To John Adams from John Jay, 6 February 1787
From: Jay, John
To: Adams, John


          
            Dr: Sir
            New York 6th. February 1787
          
          Congress at length begins to do Business—seven States are represented, and Genl: St: Clair was three Days ago chosen President.—
          Since my last to you of 17th: Ult: I have not had the Pleasure of receiving any Letters from you.—
          You will herewith receive a Letter from Congress to the Queen of Portugal, which you will be pleased to transmit in the Manner suggested in my Report, of which you will find a Copy enclosed. The Colonel will I hope be pleased with the Commission. Being persuaded that your Instructions to him will comprehend every proper Object, I forebear suggesting any Hints on that Head.—
          A Report on your Correspondence with Lord Carmarthen relative to the Posts and Treaty of Peace, was made to Congress on the 13th. Day of October last, and you shall be informed without Delay of the Result of their Deliberations upon that and other Points arising from your Letters. As yet no great Progress towards a Decision on any of them has been made.—
          
          I find myself too much constrained by the Reflection that this Letter is to go by the Packet to be very particular.—
          With great and sincere Esteem and Regard I am &ca.
          
            (signed) John Jay.—
          
        